DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claims 1 and 7, the reference to “…leg of a wearer…” renders the claim unpatentable. 

Any claim language drawn to encompass the human body or parts thereof are considered non-statutory subject matter.  This rejection may be obviated by utilizing the phrases “adapted to” or “configured to” prior to claiming the use of the device on a human. Appropriate correction is required.


Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  the limitation “…and is idented relative to the inner foot outer surface…”,  appears to be a typographic error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  It is understood that the limitation “…air sucking out portion .…”, is written as part of a translation of the original application. The limitation is understood by the examiner to mean any openings in the upper that would be capable of allowing air from the inside out.  Appropriate clarification is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “…an air intake portion configured to take in outside air is disposed on an other outer surface other than the inner foot outer surface on an outer surface of the upper portion, and the air intake portion extends in a direction intersecting an outside airflow when the leg of the wearer of the shoe swings and is idented relative to the other outer surface…” is indefinite because whether the claim is grammatically incorrect or not, determining the direction that intersects an outside airflow is impossible to determine as air flow is not always in one determined direction.  All structural elements of the invention must be clearly identified and positively recited in the claim language.  Appropriate clarification is required. While this limitation is fraught with grammatical errors and irregular language, for purposes of examination the limitation is understood to mean, ventilation intake areas/ portions that move external air in to the shoe’s interior during wear and activity.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Regarding Claims 1-6, 9 and 13-20, the claim limitation “…sucking out portion …” is a generic placeholder for “means” (or “step for”) language when coupled with functional language, and modified by some structure, material, or acts recited in the claim. As such, its unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the applicant has not provided any further limiting information in the specification that discloses what performs the “air sucking”.

If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not attempt to recite sufficient structure, material, or acts for performing the claimed function.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Since the claim limitation(s) appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitation “air sucking out portion” has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  As the applicant has not clearly defined what the structure is in the Specification, the examiner interprets the limitation to mean any type of opening that is part of the shoe upper and opens in to the interior of the shoe.

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers US 20150047230 (herein after Beers) and Van Noy US 20040111918 A1(herein after Van Noy).
Regarding claim 1, as best can be understood, the device of Beers discloses a shoe comprising: an upper portion (as seen in annotated Figures 1 and 9) surrounding an internal space (as seen in annotated Figures 1 and 9) configured to accommodate a foot (as seen in annotated Figures 1 and 9), wherein the upper portion (as seen in annotated Figures 1 and 9) including an inner foot outer surface of an inner foot portion (as seen in annotated Figures 1 and 9), including openings (capable of sucking air out from the interior of the foot wear) being disposed on the inner foot outer surface of the inner foot portion of the upper portion (as seen in annotated Figures 1 and 9), by a predetermined first angle (as seen in annotated Figures 1 and 9) with respect to a vertical direction (as seen in annotated Figures 1 and 9) when the shoe is placed on a horizontal plane (as seen in annotated Figures 1 and 9) and is indented [AltContent: textbox (Openings from which air is capable of being sucked out from the internal space to outside of the shoe. )]relative to the inner foot outer surface.
[AltContent: textbox (An inner foot portion.)]
[AltContent: arrow][AltContent: textbox (An inner foot outer surface. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The inner foot outer surface of the inner foot portion of the upper portion.)][AltContent: textbox (An internal space configured to accommodate a foot, wherein the upper portion.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The openings include a portion disposed in a longitudinal- direction region which is equal to or greater than 30% and equal to or less than 80% from the toe portion among the inner foot outer surface.)]
    PNG
    media_image1.png
    586
    446
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (The openings extending in a direction which is slanted by a predetermined first angle with respect to a vertical direction. )][AltContent: arrow][AltContent: textbox (An upper portion. 
An upper portion. )]
    PNG
    media_image2.png
    492
    476
    media_image2.png
    Greyscale



However, Beers is silent the openings specifically functioning as air sucking out portions from which air is capable of being sucked out from the internal space to outside of the shoe, when a leg of a wearer of the shoe swings, and the air sucking out portion extending in a direction which is slanted.
Van Noy teaches the openings (10) functioning as air sucking out portions from which air is capable of being sucked out from the internal space to outside of the shoe (Abstract, 0008, 0009 and 0013) when a leg of a wearer of the shoe swings (paragraph 0007 and 0010), and the air sucking out portion extending in a direction which is slanted (paragraph 0010).
Beers is analogous art to the claimed invention as it relates to ventilated footwear.  Van Noy is analogous art to the claimed invention in that it provides guided air flow in and out of the footwear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have provided the ventilated upper of Beers, with capabilities and the function of moving air in and out of the footwear as taught by Van Noy to form a better ventilated shoe.  The modification of the footwear upper would be a simple modification to obtain predictable results, the ability to better move fresh air from the outside to the inside of the shoe and then out again to keep the foot cool and the wearer more comfortable.
Regarding claim 2, the modified shoe of the combined references discloses wherein the openings in the upper (as seen in annotated Figures 1, 9 and 5 of Beers, which would be capable of allowing air out from the interior of the foot wear) include a portion of an opening disposed in a region which is not visible when viewed from a front (as seen in annotated Figures 1, 9 and 5 of Beers - the terminal end of the opening in the rear of the foot on the inner side not being visible from the front of the footwear) in a direction along a width-direction center line of the shoe on the inner foot outer surface (as seen in annotated Figures 1, 9 and 5 of Beers).
[AltContent: arrow][AltContent: textbox (The air sucking out portion includes a portion disposed in a region which is not visible when viewed from a front.)]
    PNG
    media_image3.png
    569
    457
    media_image3.png
    Greyscale

Regarding claim 3, the modified shoe of the combined references discloses wherein when a length from a toe portion to a heel portion of the upper portion is defined as 100%, the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) includes a portion disposed in a longitudinal- direction region which is equal to or greater than 30% and equal to or less than 80% from the toe portion among the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers).
Regarding claim 4, the modified shoe of the combined references discloses wherein the openings (capable of sucking air from the inside of the shoe to the outside of the shoe -as seen in annotated Figures 1 and 9 of Beers), wherein the opening is disposed in a longitudinal-direction specified by an innermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers ) and an outermost point of the inner foot outer surface in a top planar view on an anterior foot portion (as seen in annotated Figures 1 and 9 of Beers).
[AltContent: arrow][AltContent: textbox (A posterior edge of the opening is located below a line connecting the innermost point and the outermost point of the upper portion.)]
    PNG
    media_image4.png
    584
    452
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    624
    494
    media_image5.png
    Greyscale



Regarding claim 5, the modified shoe of the combined references discloses wherein a posterior edge of the opening (capable of sucking air out from the interior of the foot wear) is located below a line connecting the innermost point and the outermost point of the upper portion (as seen in annotated Figure 3 of Beers).
Regarding claim 6, the modified shoe of the combined references discloses wherein the first angle of the opening (capable of sucking air out from the interior of the foot wear) falls within a range from 20 degrees to 70 degrees (paragraph 0011 of Van Noy), and a posterior edge of the opening (capable of sucking air out from the interior of the foot wear) has a slit shape which is slanted downward (paragraph 0010 of Van Noy) below an anterior edge of the opening (as seen in annotated Figure 3 of Beers).
Regarding claim 7, as best can be understood, the modified shoe of the combined references discloses
an air intake portion (paragraphs 0011 and 0013 of Van Noy), configured to take in outside air disposed on another outer surface other than the inner foot outer surface on an outer surface of the upper portion (paragraphs 0010, 0011 of Van Noy), the air intake portion (Abstract, 0008, 0009 and 0013 of Van Noy) extends in a direction intersecting an outside airflow, when the leg of the wearer of the shoe swings and is indented relative to the other outer surface (paragraphs 0007, 0010, 0011 of Van Noy).
Regarding claim 8, the modified shoe of the combined references discloses wherein the air intake portion (Abstract, 0008, 0009 and 0013 of Van Noy) includes a portion disposed in a region which is visible when viewed from a front in a direction along a width-direction center line of the shoe (as seen in annotated Figure 9 of Beers).
Regarding claim 9, the modified shoe of the combined references discloses wherein the air intake portion (paragraph 0013 of Van Noy) extends in a same direction as an extending direction (Abstract, 0008, 0009 and 0013 of Van Noy) of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) when the upper portion is formed on a plane (as seen in annotated Figures 1, 3 and 9 of Beers).
Regarding claim 14, the modified shoe of the combined references discloses wherein when a length from a toe portion to a heel portion of the upper portion is defined as 100%, the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) includes a portion disposed in a longitudinal-direction region which is equal to or greater than 30% and equal to or less than 80% from the toe portion among the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers).
Regarding claim 15, the modified shoe of the combined references discloses wherein the opening (as seen in annotated Figures 1 and 9 of Beers -which is capable of sucking air out from the interior of the foot wear)  includes an opening disposed in a longitudinal-direction range specified by an innermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers) and an outermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers) in a top planar view on an anterior foot portion (as seen in annotated Figures 1 and 9 of Beers).Regarding claim 16, the modified shoe of the combined references discloses wherein the opening  (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) includes a portion disposed in a longitudinal-direction range specified by an innermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers) and an outermost point of the inner foot outer surface in a top planar view on an anterior foot portion (as seen in annotated Figures 1 and 9 of Beers).Regarding claim 17, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear).Regarding claim 18, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear).Regarding claim 19, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear).Regarding claim 20, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear).
Claims 10, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beers US 20150047230 (herein after Beers) in view of Van Noy US 20040111918 A1(herein after Van Noy) and further in view of Iuchi US 20180368525 (herein after Iuchi).

Regarding claim 10, the modified shoe of the combined references disclose all the limitations of claim 10 except they do not disclose wherein the air intake portion is disposed at a toe portion of the upper portion and extends in a width direction.
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (An air intake portion in the toe region.)][AltContent: arrow].[AltContent: arrow][AltContent: textbox (Concave-convex portion of the shoe tongue.)][AltContent: textbox (Heel portion)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Toe portion)][AltContent: textbox (An air exhausting portion.)]
    PNG
    media_image6.png
    462
    451
    media_image6.png
    Greyscale
 


Iuchi discloses wherein the air intake portion is disposed at a toe portion of the upper portion and extends in a width direction (15, as seen in annotated Figure 6).

Iuchi is analogous art to the claimed invention in that it provides air intake areas in the toe and heel regions.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the location of the openings of Beers with the positioning more openings in the region of the toe, as taught by Iuchi  in order to place the zones in the appropriate locations to optimize ventilation, air circulation and comfort to the wearer.  The modification of increasing the amount of slits and the number of locations of the slits would be a simple modification to obtain predictable results, improved access, circulation and ventilation of the footwear for runners and provide better comfort to the wearer over extended periods of wear.

Regarding claim 11, the modified shoe of the combined references discloses wherein an air exhausting portion which is capable of exhausting air in the internal space (Abstract, 0008, 0009 and 0013 of Van Noy) is disposed at a heel portion of the upper portion (as seen in annotated Figure 6 of Iuchi)) 
 Regarding claim 12, the modified shoe of the combined references discloses wherein further comprising a shoe tongue (9 of Iuchi) on which a concave-convex portion is provided disposed on the a side adjacent the internal space side is provided (as seen in annotated Figure 6 of Iuchi), and the concave-convex portion is configured formed to enable ventilation in a thickness direction of the shoe tongue (9 of Iuchi).Regarding claim 13, the modified shoe of the combined references discloses wherein the air sucking out portion is formed by a jacquard weave or by jacquard knitting (paragraph 0050 and 0051 of Iuchi).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732